Exhibit 10.5

 

EXHIBIT B

Form of Commencement Agreement

 

COMMENCEMENT AGREEMENT

 

THIS COMMENCEMENT AGREEMENT (this “Agreement”), made and entered into as of this
29th day of November, 2018, is by and between SOUTH ROYAL OAKS PARTNERS, LLC, a
Tennessee limited liability company, (“Landlord”), and FRANKLIN SYNERGY BANK, a
Tennessee banking corporation (“Tenant”).

 

A.Tenant and Landlord entered into that certain Triple Net Office Lease
Agreement dated August 28, 2018 (the “Lease”), for certain improved real
property municipally known as 231 South Royal Oaks Blvd located in Franklin,
Williamson County, Tennessee, consisting of approximately 10,868 rentable square
feet, being more particularly described in the Lease; and

 

B.The parties desire to precisely establish the Commencement Date as set forth
below.

 

NOW, THEREFORE, in consideration of the mutual and reciprocal promises herein
contained, and pursuant to Section 2 of the Lease, Tenant and Landlord hereby
agree that the Lease is hereby modified as follows:

 

1.The term of the Lease by and between Landlord and Tenant shall commence on
January 1, 2019 (the “Commencement Date”).

 

2.Except as modified and amended by this Agreement, the Lease shall remain in
full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

SOUTH ROYAL OAKS PARTNERS, LLC

 

FRANKLIN SYNERGY BANK

 

 

By:

/s/ Henry W. Brockman, Jr.

 

By:

/s/ Sarah Meyerrose

 

 

 

 

 

Title:

Managing Partner and President

 

Title:

EVP/CFO

 

23

 